JOHNSON, J.,
dissenting: I disagree with the majority’s interpretation of K.S.A. 2012 Supp. 38-2273(a), and, thus, I cannot join in the dismissal of this case for lack of jurisdiction.
While the majority emphasizes that it is employing the specific-over-general statutory construction rule, it conspicuously ignores the most basic rules. An appellate court must first attempt to ascertain legislative intent through the statutory language enacted, giving common words their ordinary meanings. Northern Natural Gas Co. v. ONEOK Field Services Co., 296 Kan. 906, 918, 296 P.3d 1106 (2013). Then, if we find that the legislature’s language is plain and unambiguous, “we do not speculate as to die legislative intent behind it and will not read into the statute something not readily found in it.” 296 Kan. at 918. The majority leapfrogs over the statutory language to ascertain the meaning of K.S.A. 2012 *1123Supp. 38-2273(a) from the context of other provisions in the child in need of care (CINC) code and then narrows the statutory language to fit its idea of what tire law should be. Cf. State v. Williams, 298 Kan. 1075, 1079, 319 P.3d 528 (2014) (“Courts must apply a statute’s language when it is clear and unambiguous, rather than determining what the law should be . . . .”).
K.S.A. 2012 Supp. 38-2273(a) states: “An appeal maybe taken by any party or interested party from any order of temporaiy custody, adjudication, disposition, finding of unfitness or termination of parental rights.” As the majority acknowledges, none of the critical terms in 38-2273(a)—temporary custody, adjudication, disposition, finding of unfitness, termination of parental rights-—is statutorily defined. Without legislative definitions, the default should be to use common meanings, especially in statutory provisions that impact a person’s fundamental constitutional right to parent his or her child and especially where most persons impacted by the statute are nonlawyers.
Here, the plain language that scuttles the majority’s rationale begins with the word “any.” If the legislature intended for “temporary custody” to be a term of art referring solely to the one order entered prior to adjudication, the common word to express that meaning would have been “the,” i.e., “An appeal may be taken . . . from the order of temporary custody.” Likewise, if more than one “term of art” temporaiy custody order was contemplated, the article that would have conveyed that meaning would have been “an,” i.e., “An appeal may be taken . . . from an order of temporaiy custody.” But the legislature used the adjective “any,” so that the only way to get to the majority’s result is to read something into K.S.A. 2012 Supp. 38-2273(a) that is not readily found in its plain language, in derogation of our own rules of construction.
Perhaps one could quibble over whether “any” was intended to modify all five types of appealable orders, e.g., “any... disposition.” But the phrase, “any order of temporary custody,” is not amenable to obfuscation and it is sufficient by itself to invest this court with jurisdiction over the instant appeal if we follow our rule of ascribing common meanings to common words. As the majority noted, one component of the order appealed from was the change of custody, *1124placing N.A.C. with the foster parents pending an adoption. Because tire CINC court did not have jurisdiction to grant an adoption, its custody order was necessarily temporary, i.e., the order appealed from included an order of temporary custody.
Unlike the majority, I am not persuaded by the argument that the legislature has not amended the statutory provisions governing CINC appeals in response to those Court of Appeals decisions that have narrowly construed the orders that may be appealed. In recent years, this court has preferred plain-language statutory interpretations over court-made policy interpretations. See Casco v. Armour Swift-Eckrich, 283 Kan. 508, 527, 154 P.3d 494 (2007) (overruling over 70-year-old caselaw that was contrary to plain statutory language). In Bergstrom v. Spears Manufacturing Co., 289 Kan. 605, Syl. ¶ 2, 214 P.3d 676 (2009), we explained:
“A history of incorrectly decided cases does not compel tire Supreme Court to disregard plain statutory language and to perpetuate incorrect analysis of workers compensation statutes. The court is not inexorably bound by precedent, and it will reject rules that were originally erroneous or are no longer sound.”
I am likewise unmoved by the argument that tire legislature could easily have signaled its intent to allow post-termination appeals by including in K.S.A. 2012 Supp. 38-2273(a) the newly manufactured term, “permanency orders.” That inclusion would be unnecessary where the “permanency order” involves temporary custody if we simply follow our common meaning rules. In contrast, the more compelling argument is that, if the legislature intended the phrase “order of temporary custody” in K.S.A. 2012 Supp. 38-2273(a) to be restricted to one that is entered pursuant to the procedures set forth in K.S.A. 2012 Supp. 38-2243, it would have been an easy matter for the legislature to follow its familiar paradigm of referencing the applicable statute, i.e., “any order of temporary custody made pursuant to K.S.A. 2012 Supp. 38-2243 or amendments thereto.”
Finally, from a policy standpoint, I agree with the majority that quickly attaining stability in a child’s placement is important. But it is also important that the child have the best possible placement or at least have the means to protect against a detrimental place*1125ment. I just hope that the majority’s decision to cut off all post-termination appeals does not do more harm than good.